Citation Nr: 1212450	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  06-19 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a service-connected left knee disability. 

2.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee scars. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to October 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

By way of background, the Veteran's claims were remanded by the Board for further development of the record in January 2009 and June 2010.  The case is once again before the Board. 

The Board notes that in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in this file shows that the records are either duplicative of the evidence in the paper claims file or not relevant to the issues on appeal.

In a January 2012 rating decision, the VA Appeals Management Center (AMC) granted separate service connection for degenerative changes of the left knee and peripheral neuropathy of the left lower extremity.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with that decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by pain, crepitis, effusion, tenderness, weakness, a limited range of motion and grinding, with no clinical evidence of instability or recurrent subluxation, and productive of no more than a slight impairment.

2.  The evidence of record indicates that the Veteran's left knee scar is tender, but is not productive of additional impairment.


CONCLUSIONS OF LAW

1.  An initial rating in excess of 10 percent for residuals of a left knee injury is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2011). 

2.  The criteria for entitlement to an initial evaluation in excess of 10 percent for a left knee scar have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As the September 2005 rating decision granted service connection for a left knee injury and a left knee scar, such claims are now substantiated.  The Veteran's filing of a notice of disagreement as to the initial assigned rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.

The May 2006 Statement of the Case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher initial rating for the service-connected disabilities at issue.

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  

As noted in the Introduction, the issues on appeal were remanded by the Board for additional development in January 2009 and June 2010.  Specifically, in January 2009 the Board requested that the Veteran be afforded an additional VA examination.  In June 2010, the Board requested that the Veteran be scheduled for additional VA examinations to evaluate his left knee and left knee scar disabilities.  In addition, the Board requested the AMC obtain the Veteran's records from the Social Security Administration and contact the Veteran and request he submit, or authorize VA to obtain, his private treatment records from J.B., M.D. 

Upon review, the record indicates that the Veteran was afforded additional VA examinations in April 2009 and September 2010 which complied with the Board's remand instructions.  The Veteran's records from the Social Security Administration as well as his private treatment records from Dr. J.B. have been obtained and associated with his claims folder.  Thus, the Board's remand instructions have been fully complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]. 

Further, the record contains the Veteran's service treatment records, VA and private treatment records, records from the Social Security Administration and several VA examination reports. 

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss below, the Veteran was provided with VA examinations in May 2005, April 2009 and September 2010.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has declined to exercise his option of a personal hearing. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision. 

II.  The Left Knee Disability

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown,  8 Vet. App.  202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011). Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 38 C.F.R. § 4.40 (2011).

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing. 38 C.F.R. § 4.45 (2011).

The Veteran's residuals of a left knee injury are currently rated 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257 [Knee, other impairment of] (2011).

Under Diagnostic Code 5257, severe recurrent subluxation or lateral instability in the knee warrants a 30 percent disability rating.  Moderate recurrent subluxation or lateral instability in the knee warrants a 20 percent disability rating.  A 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability. See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011). 

Words such as "slight", "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011).  The Board observes in passing that 'moderate' is generally defined as 'of average or medium quality, amount, scope, range, etc.'  See Webster's New World Dictionary, Third College Edition (1988), 871. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 5257.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

As alluded to in the Introduction, the Veteran has been granted separate compensable ratings for degenerative changes of the left knee and left lower extremity peripheral neuropathy.  These disabilities were each assigned a 10 percent rating effective September 29, 2010. 

In this capacity, the Board notes that the recently service-connected degenerative changes of the left knee have been rated under Diagnostic Code 5010 which is rated, in part, based on limitation of motion of the joint involved.  Thus, the Veteran is currently rated based on limitation of motion of the left knee on and after September 29, 2010.  The Board may therefore not rate the Veteran's left knee injury symptomatology under the Diagnostic Codes governing limitation of motion on or after September 29, 2010 without violating the rule against pyramiding.  See 38 C.F.R. § 4.14 (2011).

Prior to September 29, 2010, however, the record does not demonstrate that the Veteran had flexion limited to 60 degrees or extension limited to 5 degrees, the level at which a noncompensable evaluation is warranted under Diagnostic Codes 5260 and 5261.  Thus, the Board finds that rating the Veteran under Diagnostic Codes 5260 or 5261 would not be in his best interest as a compensable disability rating has not been demonstrated.

The Board also notes that there is no competent and credible evidence describing the presence of ankylosis, genu recurvatum, or malunion or nonunion of the tibia and fibula.  Thus Diagnostic Codes 5256, 5262 and 5263 do not apply in this case.

Moreover, the Board notes that the record does not indicate that the Veteran underwent removal of cartilage from his left knee or that he experiences dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Diagnostic Codes 5258 and 5259 are therefore not for application. 

In short, the Board cannot identify anything in the record to suggest that another diagnostic code would be more appropriate. The Board therefore concludes that the Veteran was appropriately rated under Diagnostic Code 5257.

As noted, the Veteran's service-connected left knee injury is currently rated 10 percent disabling.  To warrant a 20 percent disability rating under Diagnostic Code 5257, the competent evidence must demonstrate "moderate" recurrent subluxation or lateral instability in the knee.

As noted, the evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

However, the Court has also held that where a diagnostic code is not predicated on a limited range of motion alone, such as Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

Review of the evidence of record demonstrates that there is no evidence of subluxation or lateral instability in the left knee.  Upon examination in May 2005, a VA examiner stated that the Veteran was able to bear all weight on the knee without instability or weakness.  The Veteran reported experiencing mild pain and swelling, however a physical examination revealed that there was "no pain over the medial or lateral ligaments, or pain with movement of the anterior and posterior cruciate ligaments." 

The findings of the May 2005 VA examination are consistent with the remaining evidence of record.  A VA outpatient treatment record from July 2006 noted that the Veteran experienced "minimal swelling in the [left] popliteal fossa" and throbbing in the "where [the] tibialis anterior and peroneal muscle" meet.  Instability and subluxation were not noted. 

A VA outpatient treatment record from July 2007 noted that there was no swelling, erythema, effusion, warmth to palpation, or tenderness on palpation.  It was noted that the Veteran also did not experience pain on valgus or varus stress at the knee.  Recurrent subluxation and lateral instability were not identified. 

During the April 2009 VA examination, the Veteran reported that he experiences pain and weakness in his left knee.  He denied experiencing stiffness, swelling, heat, redness, instability and locking.  Upon physical examination it was noted that the Veteran's patella appeared flat and he complained of pain following repetitive motion.  The Veteran was observed to have full range of motion, full muscle strength, and normal reflexes.  

During the September 2010 VA examination, the Veteran complained of pain in his left knee which was exacerbated by weight bearing, standing and walking.  It was noted that the Veteran also complained of instability, stiffness, weakness, a decreased speed of joint motion and daily flare-ups.  A physical examination revealed crepitus, effusion, tenderness, weakness, and grinding.  Fibrous cartilage inferior to the patella was also identified.  The examiner noted, however, that instability was not present. 

While the Board is cognizant that the Veteran reported instability during the September 2010 VA examination, as demonstrated in the report of the physical examination, and in the remaining evidence of record, recurrent subluxation or lateral instability have not been demonstrated.  While not discounting the Veteran's complaints, in light of the consistent clinical findings, the Board may only conclude that any instability would be considered slight.  Accordingly, in this case the evidence of record demonstrates that the severity of the Veteran's left knee disability is compatible with a finding of no more than slight impairment of the knee.  Therefore, the criteria for a rating higher than 10 percent are not met.  

In the interest of economy, the Board will address the matter of referral of the Veteran's service-connected disabilities for consideration of extraschedular ratings in a common discussion below.

III.  Left Knee Scar

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case the Veteran filed his claim in December 2004. Therefore, only the regulations in effect after August 30, 2002 and prior to October 23, 2008 are for consideration.

Under Diagnostic Code 7804, a maximum 10 percent was assigned for scars which are tender and painful on objective demonstration.  No higher rating is available under these provisions. Under Diagnostic Code 7805, scars may be rated based on limitation on function of the part affected.

As noted above, a 10 percent disability rating is the maximum schedular rating available under Diagnostic Code 7804.  Because the Veteran's scar is not located on the head, face or neck, Diagnostic Codes 7800 and 7801 are not for application. While Diagnostic code 7802, for scars other than the head, face or head that are superficial and do not cause limited motion is applicable, as noted in the Board's discussion above, the Veteran is currently assigned a separate 10 percent rating under Diagnostic Code 5010 which takes into consideration the limitation of motion of his left knee on and after September 29, 2010.  Prior to September 29, 2010, however, the record did not indicate that the Veteran's left knee symptomatology included a diminished range of motion or other functional impairment for which he has not already been compensated.   Accordingly, a disability rating in excess of 10 percent is not warranted for the service-connected left knee scar. 

IV. Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  The RO included 38 C.F.R. § 3.321(b)(1) in the May 2006 Statement of the Case (SOC) and appears to have considered the regulation in the Veteran's case.  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability ratings at issue.  

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected left knee injury and left knee scar.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disabilities are specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An initial disability rating in excess of 10 percent for the service-connected left knee disability is denied. 

An initial disability rating in excess of 10 percent for the left knee scar is denied. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


